


110 HR 6120 IH: To direct the Attorney General to provide grants for

U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6120
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2008
			Ms. Linda T. Sánchez of
			 California (for herself, Ms.
			 Berkley, Ms. Bordallo,
			 Mr. Castle,
			 Mr. Chabot,
			 Mr. Ellsworth,
			 Mr. Langevin,
			 Mrs. McCarthy of New York, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To direct the Attorney General to provide grants for
		  Internet crime prevention education.
	
	
		1.Establishing grant program to
			 provide Internet crime prevention education
			(a)Establishment of
			 grant programSubject to the
			 availability of the funds authorized to be appropriated under subsection (e),
			 the Attorney General shall establish a program to award grants to eligible
			 entities for the purpose of providing Internet crime prevention
			 education.
			(b)EligibilityIn order to be eligible to receive a grant
			 under this section, an entity shall—
				(1)assist elementary and secondary school
			 administrators, faculty, and staff and law enforcement officials to implement
			 Internet crime prevention education;
				(2)be located within
			 the United States, the Commonwealth of Puerto Rico, or a territory or
			 possession of the United States; and
				(3)submit an
			 application at such time, in such form, and with such information and
			 assurances as the Attorney General may require.
				(c)Criteria for
			 prioritization of grant recipientsThe Attorney General, in
			 awarding grants under this section, shall develop selection criteria,
			 including, but not limited to, that the entity—
				(1)provides Internet
			 crime prevention education in all 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, and territories and possessions of the United
			 States;
				(2)provides Internet crime prevention
			 education through both in person instruction and courses offered in whole or in
			 part through telecommunications; and
				(3)provides
			 comprehensive curricula at no cost to participants for use in teaching
			 elementary and secondary school students that—
					(A)is based on current
			 brain development research;
					(B)is aligned to the
			 National Educational Technology Standards for teachers, students, and
			 administrators;
					(C)is accessible in a
			 variety of physical settings both with and without computing capabilities;
			 and
					(D)meets a variety of
			 teaching and learning needs, including materials that are age appropriate and
			 accomodate differing levels of language proficiencies.
					(d)Internet Crime
			 Prevention Education Defined
				(1)In
			 generalThe term
			 Internet crime prevention education means programs that help
			 parents, educators, and law enforcement officials to educate children and
			 communities about how to recognize and prevent potentially criminal activity on
			 the Internet, telephone, and other electronic means.
				(2)Related
			 Definitions
					(A)Potentially
			 criminal activityThe term
			 potentially criminal activity includes access through the
			 Internet, telephone, and other electronic means to potentially illegal activity
			 including sexual or racial harassment, cyberbullying, sexual exploitation,
			 exposure to pornography, and privacy violations.
					(B)CyberbullyingThe term cyber­bully­ing
			 includes any form of psychological bullying or harassment by an individual or
			 group, using electronic means including e-mail, instant messaging, text
			 messages, blogs, telephones, pagers, and Web sites, to support deliberate,
			 repeated, and hostile behavior that is intended to harm others.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $10,000,000 for grants under subsection (a) for
			 each of the fiscal years 2009 through 2013.
			
